EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

IN THE SPECIFICATION:

At [0009], “heath” has been changed to --sheath--.


IN THE CLAIMS:

	At line 9 of claim 5, “where” has been changed to --wherein--.
	At line 3 of claim 8, “the memory contains instructions” has been changed to --the memory further contains instructions--.
	At line 5 of claim 8, “and second end range position” has been changed to --and the second end range position--.
At line 1 of claim 9, “the memory contains instructions” has been changed to --the memory further contains instructions--.
At line 4 of claim 11, “and second end range position” has been changed to --and the second end range position--.
At line 1 of claim 12, “the memory contains instructions” has been changed to --the memory further contains instructions--.
At line 1 of claims 20-23, “device of claim 1” has been changed to --massager device of claim 1--.

Reasons for Allowance
Claims 1-24 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-24, the prior art of record does not teach or fairly suggest a massager device, comprising: an enclosure comprising an opening, wherein the enclosure is an elongate shape; a threaded post disposed within the enclosure, the threaded post comprising an elongate core and a plurality of pitched threads, wherein the plurality of pitched threads is a protrusion that extends around the elongate core; a guide defining the opening in the enclosure, the guide having a first rail and a second rail; a spherical object disposed within the plurality of pitched threads, wherein the spherical object protrudes outside the opening of the enclosure between the first rail and the second rail; a driver configured to rotate the threaded post; and an elastic sheath disposed at least over the opening.  Specifically, the prior art of record does not teach or fairly suggest a spherical/spheroidal object disposed within the plurality of pitched threads, wherein the spherical/spheroidal object protrudes outside/through the opening of the enclosure.  The closest prior art is that of WO 2017/205860 to Greco which discloses a massager device comprising a spherical/spheroidal object moving along a threaded post, however the spherical/spheroidal object is not disposed within a plurality of pitched threads of the threaded post.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/           Primary Examiner, Art Unit 3791